NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                         JIMMY PARSONS, Appellant,

                                         v.

      ARIZONA DEPARTMENT OF HEALTH SERVICES, Appellee.

                              No. 1 CA-CV 20-0497
                                   FILED 6-29-2021

            Appeal from the Superior Court in Maricopa County
                         No. LC2019-000354-001
              The Honorable Douglas Gerlach, Judge Retired

                                   AFFIRMED


                                    COUNSEL

Thomas W. Dean Attorney at Law, Phoenix
By Thomas W. Dean
Counsel for Appellant

Sherman & Howard LLC, Phoenix
By Gregory W. Falls, Matthew A. Hesketh, Sean M. Moore
Counsel for Appellee



                        MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.
                            PARSONS v. ADOHS
                            Decision of the Court

G A S S, Judge:

¶1           Jimmy Parsons appeals a superior court order affirming an
Arizona Department of Health Services (ADHS) decision to deny him a
designated caregiver’s registry identification card. Finding no error, we
affirm.

                FACTUAL AND PROCEDURAL HISTORY

¶2            This court views the facts in the light most favorable to
affirming the administrative agency. Hosea v. City of Phx. Fire Pension Bd.,
224 Ariz. 245, 248, ¶ 10 (App. 2010).

¶3             In May 2005, Parsons pled guilty to one count of possession
of narcotic drugs for sale. The superior court suspended Parsons’s sentence,
and he successfully completed probation. In 2012, the superior court
granted Parsons’s petition to set aside the conviction. Two years later,
Parsons applied for a caregiver’s card under the Arizona Medical
Marijuana Act (AMMA). See A.R.S. §§ 36-2801 to -2844. In Parsons’s
application, he avowed he did not have an excluded felony conviction.
ADHS initially granted Parsons a caregiver’s card, but ADHS later revoked
it after receiving Parsons’s criminal history from the Department of Public
Safety.

¶4             ADHS cited two reasons for the revocation: (1) a “mandatory
revocation” based on Parsons’s conviction for an excluded felony within
ten years of completion of his probation; and (2) a “discretionary
revocation—for the untrue attestation submitted with his April 2014
caregiver-card application that [he] had not been convicted of a[n excluded]
crime.” See A.R.S. § 36-2801(5)(c) (defining “designated caregiver” as a
person who “[h]as not been convicted of an excluded felony offense”);
A.A.C. R9-17-205.E (ADHS “shall revoke a designated caregiver’s registry
identification card if the designated caregiver has been convicted of an
excluded felony offense”). This court affirmed the revocation in Parsons v.
Ariz. Dep’t of Health Servs. (“Parsons I”), 242 Ariz. 320, 325, ¶ 17 (App. 2017).

¶5            In March 2019, believing his ten-year bar based on his
conviction had expired, Parsons again applied for a caregiver’s card. ADHS
denied the request, citing § 36-2804.05.B.3, which states ADHS may deny
an application for a caregiver’s card if the applicant “[p]reviously had a
registry identification card revoked for violating [the AMMA].”

¶6            Parsons appealed the decision to an administrative law judge
(ALJ). At the hearing, Parsons argued he had not “knowingly” violated the


                                       2
                            PARSONS v. ADOHS
                            Decision of the Court

AMMA when he attested on his 2014 application he had never been
convicted of a felony. The ALJ found Parsons’s violation of the AMMA was
“innocent and unknowing,” and recommended ADHS approve his
application. The ADHS director rejected the recommendation, finding
ADHS properly exercised its discretion in denying Parsons’s application
because of his prior revocation. Parsons appealed to the superior court,
which affirmed ADHS’s denial. Parsons timely appealed. This court has
jurisdiction under article VI, section 9, of the Arizona Constitution, and
A.R.S. § 12-2101.A.1.

                                 ANALYSIS

¶7            The AMMA permits a registered caregiver to assist a
qualifying patient using medical marijuana. A.R.S. § 36-2801(5)(b), (15).
ADHS is the administrative agency charged with regulating the AMMA,
including determining whether an applicant qualifies for a caregiver’s card.
See A.R.S. §§ 36-2803.A.2–.3; -2804.05.B. Parsons asserts ADHS abused its
discretion or acted arbitrarily and capriciously in denying him a caregiver’s
card and the denial was not supported by substantial evidence.

¶8            This court will affirm an administrative decision unless the
agency’s action “is contrary to law, is not supported by substantial
evidence, is arbitrary and capricious or is an abuse of discretion.” A.R.S. §
12-910.E. A decision supported by substantial evidence cannot be arbitrary
and capricious. Smith v. Ariz. Long Term Care Sys., 207 Ariz. 217, 220, ¶ 14
(App. 2004). An agency abuses its discretion when its decision is
“manifestly unreasonable, or exercised on untenable grounds, or for
untenable reasons.” Torres v. N. Am. Van Lines, Inc., 135 Ariz. 35, 40 (App.
1982).

¶9             ADHS asserts Parsons waived his arguments ADHS acted
arbitrarily and capriciously, ruled based on insufficient evidence, or
otherwise abused its discretion because Parsons failed to raise those
arguments in the administrative hearing. “The general rule is that failure to
raise an issue before an administrative tribunal precludes judicial review of
that issue on appeal . . . .” DeGroot v. Ariz. Racing Comm’n, 141 Ariz. 331, 340
(App. 1984). In an exercise of our discretion, we address the merits of
Parsons’s arguments.

¶10          In 2014, after originally granting Parsons a caregiver’s card,
ADHS issued a notice of intent to revoke the card after it learned he had an
undisclosed, excluded felony conviction. Parsons I, 242 Ariz. at 322, ¶ 7. On
administrative appeal, the ALJ recommended affirming the denial and



                                       3
                            PARSONS v. ADOHS
                            Decision of the Court

ADHS adopted the ALJ’s recommendation. Id. at ¶ 8. Parsons completed
probation in 2008, so his prior conviction is now outside the ten-year
window for excluded felony offenses. See A.R.S. § 36-2801(7)(b)(i).

¶11            ADHS’s earlier revocation, however, can independently
justify a denial of a new caregiver’s card. See A.R.S. § 36-2804.05.B. ADHS
“may deny an application” for a caregiver’s card if the applicant previously
had a registry identification card revoked for violating the AMMA. Id.
(emphasis added). This court interprets statutes to “effectuate the
legislature’s intent,” and the “best indicator of that intent is the statute’s
plain language.” SolarCity Corp. v. Ariz. Dep’t of Revenue, 243 Ariz. 477, 480,
¶ 8 (2018). The legislature’s intent is “readily discernible” when the statute’s
language is clear and unambiguous. Estate of Braden ex. rel. Gabaldon v. State,
228 Ariz. 323, 325, ¶ 8 (2011) (quoting State v. Christian, 205 Ariz. 64, 66, ¶ 6
(2003)).

¶12           The plain language of § 36-2804.05.B.3 expressly vests
discretion in ADHS to deny an application when, like here, the applicant
previously had a registry identification card revoked for violating the
AMMA.

¶13            Parsons does not dispute ADHS has discretion to determine
whether to grant or deny an application under § 36-2804.05.B.3. He does not
argue ADHS did not revoke his original card in 2014 for violating the
AMMA. See A.R.S. § 36-2804.05.B.3. Parsons only argues ADHS acted
arbitrarily and capriciously when it denied his application without further
justification. He asserts the denial “provided absolutely no relevant data”
and failed to “articulate a satisfactory explanation.” As support, Parsons
points to the ALJ’s finding his 2014 avowal was “innocent and unknowing.”

¶14          Section 36-2804.05, however, does not include a state of mind
requirement. In Parsons I, this court affirmed ADHS’s decision based solely
on his excluded felony conviction. 242 Ariz. at 325, ¶ 17. This court did not
address whether Parsons had knowingly violated the AMMA because that
issue was not developed in any prior proceeding. Id. at 322, ¶ 10 n.1. Here,
we need not address Parsons’s state of mind because § 36-2804.05.B.3’s
plain language grants ADHS broad discretion to grant or deny his
application because of his previous revocation regardless of his mental
state.

¶15          Because Parsons’s prior revocation is a matter of public and
administrative record, we find substantial evidence supports ADHS’s
decision Parsons had a prior revocation. See A.R.S. § 36-2804.05.B.3; see also



                                       4
                            PARSONS v. ADOHS
                            Decision of the Court

Ariz. R. Evid. 201(b)(2) (a court may take judicial notice of indisputable facts
if they “can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned”). ADHS’s decision to deny
Parsons’s application was not arbitrary and capricious or an abuse of
discretion because ADHS’s denial falls squarely within the agency’s
authority. See Ariz. Dep’t of Corr. v. State Pers. Bd., 202 Ariz. 598, 600, ¶ 10
(App. 2002). For the same reason, the citations in the denial letter are
sufficient under A.A.C. R9-17-205.H to give Parsons notice of ADHS’s basis
for the denial.

                               CONCLUSION

¶16           We affirm the superior court’s order.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         5